The opinion of the court was delivered
by Knox, J.
— There was no error in admitting the deposition of J. M. Orr. • He was not interested in the question at issue, and, although the testimony was taken at the office of the justice of the peace, instead of at the office of Golden and Fulton, yet, as the magistrate certifies that the defendant consented to the change of place, and was present wffien the deposition was taken, he cannot now object to the place.
The certificate of the justice must be taken together, and, being so taken, it shows that the alteration in the place was by mutual-consent. The certificate is good evidence of this agreement ; but, even if it were not, the presence of the defendant, and the absence of an objection from him at the time of taking the deposition, would amount to a waiver on his part of the irregularity in regard to the manner of executing the rule to take the deposition.
We agree with the learned judge of the District Court that Orr’s testimony, if believed by the jury, clearly established the plaintiff’s right of recovery. The agreement to give the third note of flOO, if the first and second were not paid in ten days after maturity, was forbidden by the usury law, and consequently void. _
Judgment affirmed.